COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                              NO. 02-13-00390-CR


CLIM EUGENE THOMAS                                                    APPELLANT

                                         V.


THE STATE OF TEXAS                                                          STATE


                                      ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION 1

                                      ----------

      On September 6, 2012, Appellant Clim Eugene Thomas filed a post-

conviction motion for forensic DNA testing of “the victim . . . [and] the gun powder

that was use[d] as evidence.” 2 See Tex. Code Crim. Proc. Ann. art. 64.01(a-1)

      1
       See Tex. R. App. P. 47.4.
      2
       We do not have any information regarding Appellant’s underlying
conviction.
(West Supp. 2012). On December 18, 2012, the trial court denied Appellant’s

motion. See id. art. 64.03(a). On August 6, 2013, Appellant filed a notice of

appeal regarding the trial court’s denial. See id. art. 64.05 (West 2006). It is

clear that Appellant filed his notice of appeal outside of the mandated time

limitations, which divests this court of jurisdiction over his attempted appeal. See

id.; Tex. R. App. P. 26.2(a); Olivo v. State, 918 S.W.2d 519, 522–23 (Tex. Crim.

App. 1996). Therefore, we dismiss the appeal for want of jurisdiction. See Tex.

R. App. P. 43.2(f).


                                             PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 10, 2013




                                         2